Name: 2000/494/EC: Commission Decision of 4 August 2000 on a Community financial contribution to emergency measures to control foot-and-mouth disease in certain parts of South-East Europe (notified under document number C(2000) 2469) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy;  agricultural activity;  health
 Date Published: 2000-08-05

 Avis juridique important|32000D04942000/494/EC: Commission Decision of 4 August 2000 on a Community financial contribution to emergency measures to control foot-and-mouth disease in certain parts of South-East Europe (notified under document number C(2000) 2469) (Text with EEA relevance) Official Journal L 199 , 05/08/2000 P. 0085 - 0085Commission Decisionof 4 August 2000on a Community financial contribution to emergency measures to control foot-and-mouth disease in certain parts of South-East Europe(notified under document number C(2000) 2469)(Text with EEA relevance)(2000/494/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Council Regulation (EC) No 1258/99(2), and in particular Article 13 thereof,Whereas:(1) Foot-and-mouth disease type A and O are endemic in certain parts of Anatolia in Turkey. In addition, foot-and-mouth disease type ASIA 1 was reported recently in the Bolu Province close to the European part of Turkey. The presence of different types of foot-and-mouth disease virus in Turkey constitutes a direct threat to the Community, notably Greece, and to Bulgaria.(2) Outbreaks of foot-and-mouth disease type ASIA 1 have been reported in the Evros Province of Greece close to the border with Turkey.(3) The epidemiological situation requires Community assistance to Turkey to carry out emergency vaccination against foot-and-mouth disease in Thrace of all animals of susceptible species. It is also necessary to prepare emergency vaccination in neighbouring countries should the epidemiological situation so require.(4) The competent authorities of Turkey have agreed to carry out the vaccination against ASIA 1 of susceptible livestock in Turkish Thrace within the framework of the vaccination campaign under the Turkish foot-and-mouth disease control programme.(5) The required number of doses of trivalent vaccine shall be reconstituted from antigen stored within the framework of Community reserves of foot-and-mouth disease antigen and the ready-to-use vaccine shall be delivered under the terms of the appropriate contracts concluded between the Commission and the manufacturer.(6) It is necessary to replace without delay the amount of antigen used for the aforementioned action in accordance with Community procurement procedures.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The Commission shall take the necessary steps to make available 1500000 doses of A1OH3-adjuvated trivalent vaccine against foot-and-mouth disease types O1, A22 and ASIA 1 for use in animals of susceptible species as follows:(a) 1300000 doses of the vaccine referred to above to be made available to the Turkish competent authorities for emergency vaccination in Turkish Thrace, notably the provinces of Edirne, Kirklareli, Tekirdag and the European parts of the provinces Canakkale and Istanbul, and(b) 200000 doses of the vaccine referred to in the first paragraph for emergency vaccination where required by the epidemiological situation.2. The Commission shall ensure that the vaccine is reconstituted from the established antigen reserves and the ready-to-use vaccine is to be delivered by the manufacturer to a place to be identified by the Commission.3. The Commission shall take the necessary steps to replace the amount of antigen used for the action referred to in paragraph 1 in accordance with Community procurement procedures as soon as possible.4. The Community shall cover the total cost of the measures referred to in paragraphs 1, 2 and 3 up to a maximum of EUR 1200000.Article 2This Decision shall be implemented immediately after the competent authorities of Turkey have confirmed to the Commission in writing their undertaking to carry out the measures foreseen in Article 1(1)(a).Article 3This Decision is addressed to the Member States.Done at Brussels, 4 August 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.